Exhibit 10.1

April 14, 2020

Gary Burnison

c/o Korn Ferry

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

 

Re:    Amended and Restated Employment Agreement dated as of March 30, 2018
between Korn Ferry (“Korn Ferry”) and Gary Burnison (“Employment Agreement”)

Dear Gary:

This letter serves to confirm a temporary modification of your annual rate of
base salary in connection with your continuing employment relationship with Korn
Ferry and the amendment of applicable terms and conditions of your Employment
Agreement referenced above.

Specifically, you, as President and Chief Executive Officer of Korn Ferry, have
requested and the Compensation and Personnel Committee of the Board of Directors
of Korn Ferry has agreed that a temporary reduction in your base salary is
desirable in response to the current economic environment. As such, your base
salary shall be temporarily reduced (ratably with other executive officers) by
50% to $455,000. The reduction will become effective May 1, 2020, and will
remain in effect through August 31, 2020, after which it will be restored to its
present level.

This temporary reduction of your base salary shall be disregarded for all other
purposes under your Employment Agreement, and therefore shall have no impact on
the potential for your annual cash incentive award for this or any other year,
which will continue to be calculated off of your base salary as in effect prior
to the May 1 reduction. Similarly, any other benefits applicable by reference to
your base salary amount, including but not limited to the severance and change
in control provisions in your Employment Agreement, will be calculated off of
your base salary as in effect prior to the May 1 reduction. Further, this
temporary reduction shall also have no impact on the amount of Korn Ferry shares
you are required to own under our stock ownership guidelines, which shall
continue to be calculated off of your base salary in effect prior to the May 1
reduction. In the event that you become entitled to severance under your
Employment Agreement during the period of this temporary reduction due to
termination of your employment during such period, you shall also be paid a lump
sum equal to the total amount of foregone base salary pursuant to the 50%
reduction above, payable with the first payment of your cash severance benefits.

It is agreed that this letter as it relates to the temporary salary reduction
above shall not, alone, be a basis for Good Reason or any constructive
termination claim and does not constitute Good Reason under your Employment
Agreement. Except as otherwise modified in this letter agreement, your
Employment Agreement remains unmodified and in full force and effect.

Please indicate your acceptance of this letter agreement amending your
Employment Agreement by signing and dating a copy of this letter agreement in
the spaces provided below and returning such signed and dated copy to me. I
thank you for your continued commitment to Korn Ferry.

 

    Sincerely,      

/s/ Christina A. Gold

      Christina A. Gold  

 

ACCEPTED AND AGREED TO:      

/s/ Gary D. Burnison

                 April 14, 2020               Gary D. Burnison     Date of
Signature  